 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT EDWARD MAURY,                              No. 2:12-cv-1043 WBS DB
12                           Petitioner,                DEATH PENALTY CASE
13             v.
14    RONALD DAVIS,                                     ORDER
15                           Respondent.
16

17            Petitioner seeks an extension of the stay of these proceedings through August 28, 2020,

18   and equitable tolling of the statute of limitations for the time period from March 11 to August

19   28, 2020. (ECF No. 173.) Within twenty-one days of the date of this order, respondent shall file

20   a response. Within ten days after respondent’s filing, petitioner may file a reply. This court will

21   then consider the motion without oral argument. See E.D. Cal. Gen’l Order 612.

22            IT IS SO ORDERED.

23   Dated: April 8, 2020

24

25

26
27   DLB:9/DB/orders-capital/maury.eot resp

28
                                                       1
